Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (the “Agreement”) is entered into
by and between John Edward Duffy (the “Executive”) and Hickory Tech Corporation
(the “Company”) as of this 2 day of June, 2006 (the “Execution Date”).

WHEREAS, Executive has tendered and the Company has accepted Executive’s
resignation from his positions as an employee, officer and director of the
Company and its subsidiaries effective upon the close of business on June 30,
2006 (the “Separation Date”); and

WHEREAS, Executive and the Company desire to fully and finally settle all
issues, differences and actual or potential claims between them, including, but
in no way limited to, any claims that might arise out of Executive’s employment
with the Company, and the cessation thereof;

NOW THEREFORE, in consideration of the mutual promises contained herein,
Executive and the Company agree as follows:

1.             Resignation. Executive represents, understands and agrees that
his employment with the Company will end effective upon the close of business on
the Separation Date, and that he ended his employment voluntarily by submitting
his resignation. Executive further acknowledges his resignation as a director of
the Company and from any other office or position he may hold with the Company
or any of its subsidiaries or affiliates.

2.             Separation Benefits. The Company agrees to provide Executive the
following payments and benefits:

A.            Within seven (7) days following the expiration of the revocation
periods specified in Section 4F of the Agreement below as well as in the General
Release to be provided


--------------------------------------------------------------------------------




by Executive pursuant to Section 4H below, Company will pay to Executive the
gross sum of Two Hundred Forty-Five Thousand Dollars ($245,000.00) in a single,
lump sum payment, subject to all applicable taxes, withholding and deductions.

B.            Executive acknowledges that he has been notified of his rights to
continue in effect certain employer-provided insurance benefit coverages
pursuant to COBRA. In the event that Executive elects to continue his current
group health and dental benefit coverage in effect pursuant to COBRA, the
Company will pay the amounts due for continuation premium payments on behalf of
Executive for such coverage for a period ending upon the earlier of (i) the date
Executive becomes eligible for group health and dental coverage provided by
another employer, or (ii) June 30, 2007.

C.            Executive shall also be paid all amounts remaining due for earned,
unused vacation as of the Separation Date.

D.            The Company will continue to provide to Executive the
communications services package currently provided by the Company to Executive
at his residence on the same basis as currently in effect for so long as
Executive continues to reside at that location or for a period of twelve (12)
months following the Separation Date, whichever is earlier.

E.             The payments and benefits to be provided by the Company to
Executive pursuant to this Section 2 of the Agreement shall be in lieu of, and
shall discharge, any obligations of the Company to the Executive for
compensation, earned, unused vacation or any other expectation of remuneration
on the part of the Executive.

3.             Restrictive Covenants. As an essential inducement to the Company
to enter into this Agreement, and as consideration for the foregoing promises of
the Company, Executive agrees as follows:

2


--------------------------------------------------------------------------------




A.            Executive acknowledges that during his employment with the
Company, he has been exposed to, or acquired, Confidential Information as
defined hereafter in this subparagraph. Executive understands and agrees that
such Confidential Information has been disclosed to him in confidence and for
the sole benefit of the Company. Executive agrees that commencing on the date of
this Agreement he (i) will diligently protect the confidentiality of all
Confidential Information, (ii) will not disclose or communicate any Confidential
Information to any third party without the consent of the Company, and (iii)
will not make use of Confidential Information on his own behalf or on behalf of
any third party. In view of the nature of Executive’s employment and the nature
of the Confidential Information which Executive received during such employment,
Executive agrees that any unauthorized disclosure or use of such information to
or on behalf of third parties would cause irreparable harm to the confidential
status of such information and to the Company and that, therefore, the Company
shall be entitled to an injunction prohibiting Executive from any such
disclosure, use, or threatened disclosure or use. When Confidential Information
becomes generally available to the public by means other than Executive’s acts
or omissions, it is no longer subject to this Agreement. Executive expressly
acknowledges that the undertakings set forth in this subparagraph shall survive
the expiration or termination of other agreements or duties in this Agreement.
As used in this Agreement, “Confidential Information” means information not
generally available to the public concerning (i) the Company’s trade secrets,
(ii) the contents or duration of the Company’s agreements with third parties,
(iii) the Company’s financial results or other financial matters, and (iv) the
sales and marketing practices and strategies of the Company or its business
plans.

B.            During the period ending on a date that is two years following the
Separation Date, Executive agrees:

3


--------------------------------------------------------------------------------




(1)           that he will not, directly or indirectly, engage in any Competing
Business Activity on his own behalf or as a partner, shareholder (except by
ownership of less than five percent (5%) of the outstanding stock of a publicly
held corporation), director, trustee, principal, agent, officer, employee,
consultant, or otherwise of any person or entity which is engaged in competition
with the Company or any of its subsidiaries and is operating within the same
geographical areas in which the Company or any of its subsidiaries are operating
as of the Separation Date. For purposes of this Agreement, “Competing Business
Activity” shall mean Executive’s involvement in, or supervision of others
involved in, the provision, promotion, marketing or sales of products or
services similar to those provided by the Company to any of its current or
prospective customers or within its existing sales and service territories;

(2)           that he will not, directly or indirectly, assist, solicit, entice,
or induce (or assist any other person or entity in soliciting, enticing, or
inducing) any customer or potential customer (or agent, employee, or consultant
of any customer or potential customer) with whom the Executive had contact in
the course of his employment with the Company to deal with a competitor of the
Company;

(3)           that he will not, directly or indirectly, in any manner, solicit,
assist or encourage (or assist any other person or entity in soliciting or
encouraging) any other officer or employee of the Company to work or otherwise
provide services for the Executive or for any entity in which the Executive
participates in the ownership, management, operation, or control of, or is
connected with in any manner as an independent contractor, consultant, or
otherwise.

(4)           Executive acknowledges that a breach or threatened breach of any
portion of this Section 3B will cause irreparable harm to the Company and could
not be compensated by money damages. Accordingly, the Executive specifically
agrees that the

4


--------------------------------------------------------------------------------




Company shall be entitled to injunctive relief to enforce the provisions of this
Section 3B and that such relief may be granted without the necessity of proving
actual damages. The Company’s rights with respect to obtaining injunctive
relief, however, will not diminish its rights to pursue any other available
remedies for such breach or threatened breach, including the recovery of actual
damages.

(5)           Should any court of competent jurisdiction determine that any of
the covenants set forth in this Section 3B are overbroad or otherwise invalid in
any respect, the parties agree that the court so holding shall revise such
covenant in time or in area, or in both, or in any other manner which the court
determines sufficient to render the covenant enforceable against the Executive,
and shall then enforce the same to that more limited extent.

4.             Release of Claims by Executive. Executive and the Company intend
to settle any and all claims that Executive may have against the Company as a
result of the Company’s hiring of Executive, Executive’s employment with the
Company, Executive’s compensation while employed with the Company, and the
termination of Executive’s employment with the Company. Executive agrees that in
exchange for the Company’s promises in this Agreement and in exchange for the
consideration paid to Executive by the Company as described above, Executive, on
behalf of himself and his heirs, successors and assigns, hereby releases and
forever discharges the Company, its predecessors, successors, assigns, parent
companies, affiliates, subsidiaries, and related companies, and their respective
officers, directors, shareholders, agents, employees, and insurers (the
“Released Parties”), from all liability for damages and from all claims that
Executive may have against the Released Parties arising from or relating to the
Company’s hiring of Executive, Executive’s compensation while employed with the
Company, Executive’s employment with the Company, the termination of Executive’s
employment with the

5


--------------------------------------------------------------------------------




Company, and any other actions, decisions, alleged omissions, or events
occurring on or prior to the Execution Date.

A.            Executive understands and agrees that his release of claims in
this Agreement includes, but is not limited to, any claims he may have under
Title VII of the Federal Civil Rights Act of 1964, as amended; the Americans
with Disabilities Act, the Equal Pay Act, the Fair Labor Standards Act, the
Employee Retirement and Income Security Act, the Age Discrimination in
Employment Act, the Family and Medical Leave Act, the Minnesota Human Rights
Act, or any other federal, state, or local statute, ordinance, or law.

B.            Executive also understands that he is giving up all other claims,
whether grounded in contract or tort theories, including, but not limited to,
wrongful discharge, violation of Minn. Stat. §176.82, breach of contract,
tortious interference with contractual relations, promissory estoppel,
detrimental reliance, breach of the implied covenant of good faith and fair
dealing, breach of express or implied promise, breach of manuals or other
policies, breach of fiduciary duty, assault, battery, fraud, invasion of
privacy, intentional or negligent misrepresentation, defamation, including
libel, slander, discharge defamation and self-publication defamation, discharge
in violation of public policy, whistleblower, intentional or negligent
infliction of emotional distress, or any other theory, whether legal or
equitable.

C.            Executive agrees that he will not institute any lawsuit against
the Released Parties arising from or relating to the Company’s hiring of
Executive, Executive’s employment with the Company, Executive’s compensation
while employed with the Company, the termination of Executive’s employment with
the Company, or any other actions, decisions, alleged omissions, or events
occurring prior to Executive’s signing of this Agreement.

6


--------------------------------------------------------------------------------




D.            To the extent required by law, nothing contained in this Section 4
will be interpreted to prevent Executive from filing a charge with a
governmental agency or participating in or cooperating with an investigation
conducted by a governmental agency. However, Executive agrees that he is waiving
the right to monetary damages or other individual legal or equitable relief
awarded as a result of any such proceeding related to any claim against the
Released Parties arising from or relating to the Company’s hiring of Executive,
Executive’s employment with the Company, Executive’s compensation while employed
with the Company, the termination of Executive’s employment with the Company, or
any other actions, decisions, alleged omissions, or events occurring prior to
Executive’s signing of this Agreement.

E.             Notwithstanding any of the foregoing, the Executive’s release of
claims shall not apply with respect to any rights or claims which Executive may
have under the terms of this Agreement or to any rights or benefits Executive
may have related to vested accrued benefits under the terms of the Company’s
benefit plans or to the Executive’s right to be indemnified by the Company
pursuant to the terms of its bylaws and applicable law.

F.             Executive may revoke his release of claims, insofar as it extends
to potential claims under the Age Discrimination in Employment Act and/or the
Minnesota Human Rights Act, by informing the Company of his intent to revoke his
release within fifteen (15) calendar days following his execution of this
Agreement. Executive understands that any such revocation must be stated in
writing and delivered by hand or by certified mail-return receipt requested
within the fifteen (15) day period to Mary Jacobs, Vice President of Human
Resources, Hickory Tech Corporation, 221 East Hickory Street, P.O. Box 3248,
Mankato, Minnesota 56002-3248. If Executive exercises his right to revoke or
rescind, the Company may, at its option, either nullify this Agreement in its
entirety, or keep it in effect in all respects other than as to that

7


--------------------------------------------------------------------------------




portion of Executive’s release of claims that he has revoked or rescinded.
Executive understands that, if the Company chooses to nullify the Agreement in
its entirety, the Company will have no obligations under this Agreement to
Executive or to others whose rights derive from Executive, and Executive will be
required to repay to the Company any payments made to him or any benefits
conferred upon him pursuant to the Agreement prior to the date of his revocation
or rescission.

G.            This Agreement shall not become effective or enforceable until the
revocation period identified above, as well as the revocation period contained
in the General Release to be provided by Executive pursuant to Section 4H below,
have expired. The terms of this Agreement shall be open for acceptance by
Executive for a period of twenty-one (21) calendar days, during which time
Executive has been advised to consult with legal counsel of his choosing and to
consider whether to accept the Company’s offer and sign the Agreement.

H.            Further, in consideration of the terms of this Agreement and
Executive’s continuing employment through the Separation Date, Executive will
also execute and return to the Company a Mutual General Release in the form
attached hereto as Exhibit A, covering any and all claims that Executive may
have against the Company as a result of any matter, fact or thing occurring
during the period from the Execution Date through the Separation Date.

5.                Release of Claims by Company. The Company unconditionally
releases and discharges Executive, his agents, heirs, and representatives from
any and all claims, demands, actions, liability, damages or rights of any kind
arising out of or resulting from any matter, fact or thing occurring prior to
the Execution Date. Notwithstanding any of the foregoing, the Company’s release
of claims shall not apply with respect to any rights or claims which the Company
may have under the terms of this Agreement or to any claims which the Company
may

8


--------------------------------------------------------------------------------




have as a result of any regulatory or compliance matters or claims brought by
third parties on the basis of any facts or circumstances not previously
disclosed by Executive to the Board of Directors of the Company. Executive
warrants and represents that he has not engaged in any activities during his
employment with the Company that he reasonably believes would constitute a
regulatory or compliance violation or provide the basis for a third party claim
against the Company. Further, in consideration of the terms of this Agreement,
the Company will also execute and return to Executive a Mutual General Release
in the form attached hereto as Exhibit A, covering any and all claims that the
Company may have against Executive as a result of any matter, fact or thing
occurring during the period from the Execution Date through the Separation Date.

6.             Company Property. Executive agrees that, within five (5) business
days following the Separation Date, he shall return to the Company all Company
books, records or other property in his possession or under his control which to
date has not already been returned.

7.             Condition of Payments. It is agreed that the payments and
benefits specified in Section 2 of this Agreement to be provided by the Company
to Executive are subject to forfeiture in the event that Executive violates the
obligations to the Company as specified in Section 3 of the Agreement above.

8.             Confidentiality of Agreement. Executive agrees that he will keep
the terms of this Agreement strictly confidential, and that he will not disclose
these terms to third persons except to the extent required by law.
Notwithstanding the foregoing, Executive may disclose the terms of this
Agreement to his spouse, attorney, tax advisor and, upon inquiry, may disclose
the terms of Section 3 of the Agreement to prospective or future employers.

9


--------------------------------------------------------------------------------




9.             Entire Agreement. This Agreement, together with the Mutual
General Release to be provided pursuant to Section 4H above, contain the entire
understanding between the parties with respect to Executive’s employment with
the Company and his separation from employment with the Company. Executive
hereby affirms that his rights to payments or benefits from the Employer by
reason of such separation are specified exclusively and completely by this
Agreement. Any modification of, or addition to, this Agreement must be in
writing signed by Executive and by an authorized representative of the Company.

10.           Non-admission. This Agreement shall not in any way be construed as
an admission by the Company that it has acted wrongfully with respect to
Executive or any other person, or that Executive has any rights whatsoever
against the Company. The Company specifically disclaims any liability to, or
wrongful acts against, Executive or any other person, on the part of itself, its
directors, its officers, its employees, investors, representatives or agents.

11.           Non-assignability. This Agreement is personal to Executive and may
not be assigned by Executive without the written agreement of the Company. This
Agreement shall be binding on the Company, its successors and assigns.

12.           Third Party Benefit. Nothing in this Agreement, express or
implied, is intended to confer upon any person any rights, remedies or
entitlements of any nature whatsoever. However, if Executive is deceased prior
to the Company’s payment to him in full of the cash amounts owed to him under
this Agreement, any such amounts remaining due shall be paid by the Company to
Executive’s estate.

13.           Choice of Law. This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of Minnesota.

10


--------------------------------------------------------------------------------




14.           Executive’s Acknowledgement. Executive acknowledges and agrees
that he has received and read this Agreement with the attached Exhibit A, that
the provisions of the Agreement are understandable to him, and that he fully
appreciates and understands the meaning of the terms of this Agreement and their
effect. Executive acknowledges and agrees that he has been provided with a
reasonable and sufficient period of twenty-one (21) days within which to
consider whether or not to accept this Agreement and that he has been advised
to, and is fully aware of his right to, consult with an attorney for advice in
connection with this Agreement prior to signing the Agreement. Executive
acknowledges that he has entered into this Agreement freely and voluntarily.

IN WITNESS WHEREOF, the parties have executed this Agreement by their signatures
below.

 

/s/ John Edward Duffy

 

 

John Edward Duffy

 

 

 

 

 

Hickory Tech Corporation

 

 

 

 

 

By

/s/ Starr J. Kirklin

 

 

 

 

 

 

Its

Chairman

 

 

11


--------------------------------------------------------------------------------